PER CURIAM
Plaintiff appeals an order of the circuit court extraditing him to the State of Alabama under a Governor’s Warrant. He contends in this court that the order is invalid under both Article IV, section 2, clause 2, of the United States Constitution and Article I, section 1, of the Oregon Constitution, because it was not personally signed by the Governor but by his legal counsel.
In the trial court, no constitutional objection was made. Plaintiffs replication to the return of the writ of habeas corpus asserted only that “the purported Governor’s warrant * * * is invalid, not having been duly signed by the Governor of the State of Oregon.”
ORS 133.743(2) specifically authorizes “[t]he Governor [to] appoint a member of [his] legal staff * * * to act in behalf of the Governor under ORS 133.743 to 133.857 in performing the extradition functions of the Governor. * * *”
On the record made below, the court properly discharged plaintiff s writ. We decline to reach the constitutional questions not raised below.
Affirmed.